The motion for rehearing in the main is too general to demand attention of the court. It asserts that we were in error in not sustaining certain assignments, referring to them by number, and to certain pages of the original brief for statements and authorities under such assignments. It is thought this does not with sufficient particularity point out the ground upon which request for rehearing is predicated, but is in effect a request to again review every question originally presented. Jordan v. State, 64 Tex.Crim. R., 141 S.W. 792; Cooper v. State, Tex. Cr. R. 265, S.W. 894.
Appellant asks us to again review the facts, insisting that the evidence of prosecutrix is so unnatural and unreasonable that this court should hold it to be insufficient. With this contention in mind we have carefully re-examined the evidence and find ourselves unable to agree with appellant's view of it. There is not a suggestion that an unfriendly feeling existed in prosecutrix's mind towards appellant (in fact, it is affirmatively to the contrary), or that any motive other than to speak the truth prompted her to tell the story she relates. We would not be warranted in holding that the jury abused its rights in accepting her evidence as true. It does not appear so unreasonable as to authorize this court to disturb the verdict.
The motion for rehearing is overruled.
Overruled.